Citation Nr: 0412383	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for eye problems to include 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to May 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  



REMAND

Service connection for eye problems, to include as secondary 
to service-connected diabetes mellitus, was denied in a 
rating decision dated in August 2002.  Subsequent to the 
issuance of the statement of the case (SOC) in June 2003, the 
veteran submitted additional medical evidence in support of 
his claim.  That evidence has not yet been reviewed by the 
RO.  Further, given that the veteran has not submitted 
notification or any indication that he waives his right for 
initial review of the evidence by the agency of original 
jurisdiction, to render a decision prior to review by the RO 
would prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Thus, in ensuring that the veteran's due process rights are 
met, this matter must be remanded to the RO for initial 
adjudication in light of the new evidence received into the 
record since the issuance of the SOC as noted above.  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  This should 
include obtaining a VA examination.  See also 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
eye disability.  All indicated tests must 
be conducted.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current eye disability was caused or 
worsened by his diabetes mellitus.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).


		
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



